Title: From John Adams to Boston Patriot, 14 July 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, July 14, 1809.
				
				Not long after the foregoing letter, but I know not
how long, the Marquis of Verac communicated to Mr.
Dana the following:
Exract from the Answer of the Court of France to the Propositions made on the subject of the re-establishment of
Peace by the Courts of Petersburgh and of Vienna.PROPOSITION.Il Sera traité á Vienne, entre la Grande Bretagne, et
les Colonies Americaines, du retablissment de la Paix en
Amerique mais Sans l’intervention des Puissances belligerentes.
ANSWER.The two Imperial Courts cannot flatter themselves, that
they can conduct the mediation to an happy conclusion,
if they do not provide against the subterfuges, the subtleties, and the false interpretations, which any of the belligerent powers may employ, for understanding according
to its views, the preliminary propositions. There is the
difficulty which would infallibly occur, if we do not determine, beforehand, the sense of the expressions which
relate to the Americans. The Court of London, who
will elude as much and as long as she can, any direct and
indirect avowal of the Independence of the United States,
will take advantage of the general terms we employ in
speaking of them, to maintain that she is not obliged to
treat with her ancient colonies, as with a free  and independent nation: That she is not, consequently, in a situation to admit a plenipotentiary on their part: That she
is the mistress to see nothing in their representative but
the Deputy of a portion of her subjects, who appear to sue
for pardon: From which it would result, when the mediation should be in activity, and the question should be to
open and commence the negotiations, that they would begin to contest concerning the character which the American plenipotentiary may display: That the King of England will not regard him, but as his subject, while the
Congress shall demand that he be admitted as the representative of a free people; by which means the mediation
will find itself arrested in its first step.
To prevent this inconvenience, it seems, that, before all
things, the character of the American agent ought to be
determined in a manner the most precise and positive, and
that the Congress ought to be invited to confide its interests to the mediation. This invitation is so much the
more indispensable, as the negotiations relative to America, must march with an equal step with that which the
Courts of Versailles and Madrid will pursue; and by
consequence, these two negotiations, although separate,
must be commenced at the same time.
But who will invite the Congress to treat with England? The King cannot do it, because the preliminary
articles exclude him from the negotiation. This task
then, cannot be fulfilled but by the mediators themselves.
All that the King can do, and that he will do, with equal
pleasure and good faith, that is, exhort the Americans to make
peace and to  all the facilities to that end, which they
shall believe compatible with their essential interests. But
that the king may take this step with safety, with the hope
of success, and with a certainty of not rendering himself
suspected, by the Americans, it is necessary that he should
know beforehand the determinations of the mediators
concerning the observations which are here submitted to
their consideration, and that such determination be proper to assure the American Provinces, concerning their
political existence. The two high mediators and their ministers are too enlightened not to perceive, that without
these previous conditions the congress will send nobody
to Vienna; and that the king cannot make any attempts
to persuade them to send any one, without running the
risque of compromising himself. By means of which, as
has been already observed, the mediation would find itself
at a full stop, from its first attempt at motion. This reflection seems to merit the most serious attention, on the
part of the mediating courts.
As to the propositions of an armistice and of a disarmament, let it be observed, that even supposing that all parties were agreed upon these two points, there still will remain another which is not less important, and that is the
statu quo. Neither France nor Spain have cause to reject
it, as it concerns them personally; but it is not so with
the Americans. To be convinced of this, it is only necessary to cast an eye upon the points which the English
forces occupy, at present, upon the Continent of North
America. It will be necessary to have the consent of the
United States, and this consent cannot be demanded of
them but by the two mediating courts, for the reasons
which have already been explained.
It is scarcely necessary to remark that every idea of this
answer, and almost every expression in it, is taken from
my answer to the same article, and my letters of the 18th
and 19th of July, 1791, to the Comte De Vergennes.
Had his excellency condescended to give me the smallest
intimation of the king’s approbation or his own, of these
principles, he would have spared me many anxious hours
and months. The knowledge of such a conformity of
sentiment between the king of France and his ministers on
one part, and me on the other, would have made me very
happy. It may not be easy to explain the cause of this
midnight silence, which would not express approbation,
disapprobation or doubt. But I suppose the true reason
was, his excellency was at that moment negotiating with
Congress, through his ambassador, the Chevalier De La
Luzerne, and his Secretary of Legation, Mr. Marbois, to
get my commissions revoked, and a new one for peace instituted. He knew that if he shewed me the king’s intended answer, or any marks of approbation of my sentiment, though he had adopted them all, I should transmit
them to Congress, where they might give so much satisfaction as might embarrass his views. Many months afterwards, when he had carried his point, at least as far as
he ever expected to carry it, though not yet quite to his
satisfaction, he might permit the Marquis of Verac to
communicate to Mr. Dana, at Petersburgh, what he did
not choose to communicate to me at Paris. But I rather
think still that the Marquis of Verac committed an indiscretion in communicating this paper without the Comte’s
permission, a paper that was intended to be concealed
forever from America. This, however, is but conjecture.
My next letter will give the answer of the mediating
courts to the belligerent courts.
				
					John Adams.
				
				